                Case 3:20-cr-03687-KSC Document 28 Filed 12/22/20 PageID.39 Page 1 of 1
  AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                             Page 1 of 1



                                      UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                              JUDGMENT IN A CRIMINAL CASE
                                  v.                                         (For Offenses Committed On or After November 1, 1987)


                           Eduardo Sanchez-Leon                                  Case Number: 20cr3687-KSC

                                                                                    FEDERAL DEFENDERS
                                                                             Defendant’s Attorney


  REGISTRATION NO. 96320298

   THE DEFENDANT:
   ☒ pleaded guilty to count(s) 1 of the Superseding Information
   ☐ was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

  Title & Section                   Nature of Offense                                                         Count Number(s)
  8:1325(a)(1)                      Improper Entry by an Alien(Misdemeanor)                                   1


   ☐ The defendant has been found not guilty on count(s)
x Count(s) UNDERLYING INFORMATION & COUNT 2 SS INFO dismissed on the motion of the United States.

                                                 IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of:
                                                   TIME SERVED
   ☒ Assessment: $10 WAIVED
   ☒ Fine: WAIVED
   []Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the defendant’s possession at the time of arrest upon their deportation or removal.

       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                           December 22, 2020
                                                                           Date of Imposition of Sentence



                                                                           HONORABLE KAREN S. CRAWFORD
                                                                           UNITED STATES MAGISTRATE JUDGE
